98 F.3d 646
321 U.S.App.D.C. 197
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Antoine D. WASHINGTON, Appellant.
No. 96-3006.
United States Court of Appeals, District of Columbia Circuit.
Sept. 26, 1996.

Before:  WILLIAMS, SENTELLE, and HENDERSON, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED and ADJUDGED that the district court's order filed December 15, 1995, denying appellant's motion filed pursuant to 28 U.S.C. § 2255, be affirmed substantially for the reasons stated therein.